Citation Nr: 1744367	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected right hand peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1995 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is of record.

The Board notes that, when originally submitting a claim for benefits in June 2010, he also sought entitlement to an increased rating for tarsal tunnel syndrome-related neuropathy in the right lower extremity.  In an August 2010 rating decision, the RO denied to increase this rating.  In October 2010 and January 2011, the Veteran submitted statements that the RO appeared to accept as a timely notice of disagreement to these issues.  As a result, the RO sent the Veteran a Statement of the Case addressing this issue as well as the issue on appeal in February 2013.  This SOC was accompanied by a letter informing him that he had 60 days to submit a VA Form-9 that would perfect his appeal.  He did not submit a VA-9 in the required time. 

Normally, after the 60 days elapsed, both claims would have become final.  However, the RO elected to keep the Veteran's right hand neuropathy claim open by scheduling him for a new VA exam.  After the Veteran failed to report for this examination, the RO issued a Supplemental Statement of the Case in July 2013 which addressed only this issue.  An accompanying letter informed him that he had 30 days to submit a VA Form-9 in order to perfect his appeal.  Which he did in later that month.  

While the Veteran discussed both his right hand and right lower extremity symptoms in the July 2013 Form-9, only the right hand disability claim was eligible to be perfected, because it was the only issue addressed in the July 2013 SSOC.  If he wanted both issues to be appealed to the Board, he needed to have submitted a timely Form-9 following the February 2013 SOC.  The Veteran was notified of this in an October 7, 2013 letter, and it does not appear he ever contacted the RO to dispute this determination.  Therefore, only the issue listed above is before the Board on appeal. 


FINDING OF FACT

For the period on appeal, the Veteran's right hand peripheral neuropathy has been characterized by pain, numbness, weakness, and mild to moderate incomplete paralysis; moderately-severe, incomplete paralysis of the ulnar nerve has not been shown.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for right hand peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8516 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been service connected for peripheral neuropathy of the right hand, which is currently rated as 30 percent disabling under Diagnostic Code 8516.  Diagnostic Code 8516 pertains to paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).  Initially, the Board notes the record reflects that the Veteran is right-handed.  

Pursuant to Diagnostic Code 8516 for the dominant (right) upper extremity, a 30 percent evaluation is warranted when there is moderate incomplete paralysis, and a 40 percent evaluation is warranted for severe incomplete paralysis.  38 C.F.R. § 4.124, DC 8516 (2016).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The Board must evaluate all the evidence in arriving at a decision for an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

Based on a review of all the clinical and lay evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's right hand peripheral neuropathy is not warranted for the entire period on appeal.  

Specifically, at a VA examination in June 2010, the Veteran reported right hand numbness and pain.  On examination, the Veteran had normal movement and motor strength.  No numbness or hypoesthesia were noted over the fingers.  Reflex testing was normal.  Based on his examination, the examiner diagnosed the Veteran with "mild" ulnar nerve compression.  Clinical finding remained unchanged during an August 2010 VA examination. 

The Veteran underwent additional VA examinations in 2012 and 2013.  During a VA examination of his lower extremities in July 2012, the Veteran was again noted to have mild incomplete paralysis of the right ulnar nerve.  At a VA examination of his right upper extremities in September 2013, the Veteran complained of numbness, tingling, and pain in his right hand.  On examination, his strength and reflexes were normal, and no muscle atrophy was present.  Sensory exam noted decreased sensation in the right hand and fingers.  Based on his examination, the examiner characterized the Veteran's right ulnar nerve paralysis as "mild" in nature.  Clinical findings remained unchanged at an October 2013 VA examination.  

VA neurological notes from 2014 through 2015 show that the Veteran continued to report numbness, pain, and weakness in his right hand.  At a neurological examination in December 2014, the examiner noted decreased sensation to light touch along the medical aspect of the palm and 5th digit of the right hand.  However, nerve conduction study (NCS) testing was within normal limits.  

The Veteran underwent a private NCS in January 2016.  On examination, he reported pain, numbness, and weakness in his right hand.  Clinical findings were abnormal, and demonstrated median and ulnar nerve involvement.

At the Veteran's most recent VA examination, in January 2016, he complained of numbness, pain, and weakness in his right hand and fingers.  On examination, muscle strength testing and reflexes were both normal.  No atrophy was noted.  An NCS revealed decreased sensory functioning in the right hand/fingers, but found no median nerve involvement.  The Veteran's ulnar nerve paralysis was characterized as "moderate" in nature.   

While the Veteran has continued to report subjective complaints of pain, numbness, and weakness throughout the period on appeal, objective medical evidence of record from 2009 through 2016 demonstrates that his peripheral neuropathy has been manifested by, at worst, "mild" or "moderate" symptoms, with no loss of muscle strength, abnormal reflexes, or atrophy noted.  Severe incomplete paralysis of the ulnar nerve has not been shown.  

The Board has also considered whether the Veteran could receive a higher rating under other applicable diagnostic codes, including under 38 C.F.R. § 4.123 or 4.124, for neuritis or neuralgia, respectively.  Nevertheless, as noted above, while the Veteran has complained of pain, weakness, and numbness, he has not demonstrated symptoms of loss of reflexes, muscle atrophy, or sensory disturbances of such severity that his right hand peripheral neuropathy warrants a higher rating under any of these or any other diagnostic codes.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right hand peripheral neuropathy is worse than the ratings he currently receives.  Specifically, the testimony the Veteran gave during his June 2017 Board hearing in which he said he did not dispute his February 2016 examination results accurately portrayed his symptoms, but rather, that he disagreed with the examiner's characterization of his symptoms as "moderate" as opposed to "severe."  

In rendering its decision on appeal, the Board must analyze the credibility and probative value of all the evidence, including the Veteran's statements, and account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, he is not competent to identify a specific level of disability of his right hand peripheral neuropathy according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's disability is evaluated.  In this case, while the Board has given due consideration to the Veteran's statements, it finds them of less probative value when weighed against the clinical evidence of record from 2009 through 2016.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the relevant symptoms related to the issue on appeal, including the Veteran's reports of limitations on his daily activities, including his ability to write, type, and grasp, and concludes that there are no symptoms that were not able to be addressed by the applicable Diagnostic Code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not so unusual that they are outside the schedular rating criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, based on the medical and lay evidence of record, the Board determines that an increased rating in excess of 30 percent for the Veteran's right hand peripheral neuropathy is not warranted for any period on appeal.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  All VA treatment records and relevant private treatment records have been obtained.  In addition, the Veteran was provided with VA examinations in 2010, 2012, 2013, and 2016.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 30 percent for service-connected right hand peripheral neuropathy is denied.




__________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


